Beck, J.
1. Where a magistrate dismissed an action upon the ground that, the plaintiff’s evidence disclosed that the amount sued for exceeded one hundred dollars, certiorari, and not appeal, was the remedy of the-plaintiff. The case having been entirely thrown out of court, there was. nothing to appeal from, and the judge of the superior court did not. err in dismissing the appeal. Brown v. Robinson, 91 Ga. 275-277.
2. The facts recited in the preceding note not appearing upon the face of the record, the court did not err in allowing them to be established by evidence.
3. A docket of a justice of the peace may be introduced in evidence to establish facts appearing by entries properly made thereon; and while the Civil Code, §§ 5214, 5215, provides that exemplifications from dockets of magistrates may be introduced as evidence, it does not prohibit the introduction of the original dockets themselves. See, in this connection, Battle v. Braswell, 107 Ga. 128(2).

Judgment affirmed.


All the Justices concur, except Pish, G. J., absent.